       Case 1:19-cr-00132-SPW Document 131 Filed 08/20/21 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION


 UNITED STATES OF AMERICA,                        CR 19-132-BLG-SPW-3


                        Plaintiff,
                                               ORDER SETTING
           vs.                                SENTENCING

 MICHAEL LOUIS PREDILETTO,

                        Defendant.


      Defendant entered his plea of guilty before U.S. Magistrate Judge Timothy

J. Cavan in open court on August 5, 2021. United States Magistrate Judge

Timothy J. Cavan entered Findings and Recommendation in this matter on August

5, 2021 (Doc. 128). No objections having been filed within fourteen days thereof,

      IT IS HEREBY ORDERED that Judge Cavan's Findings and

Recommendations(Doc. 128) are ADOPTED IN FULL;

      Therefore,

      IT IS HEREBY ORDERED that,

      1.         Sentencing is set for Monday,December 20,2021 at 10:30 a.m., in

the James F. Battin Courthouse, 2601 Second Avenue North, Billings, Montana.
Case 1:19-cr-00132-SPW Document 131 Filed 08/20/21 Page 2 of 4
Case 1:19-cr-00132-SPW Document 131 Filed 08/20/21 Page 3 of 4
Case 1:19-cr-00132-SPW Document 131 Filed 08/20/21 Page 4 of 4
